Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-18-00353-CR

                              Jose Angel HERNANDEZ-MENDOZA,
                                           Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                        From the 452nd District Court, Mason County, Texas
                                     Trial Court No. 164728
                          Honorable Robert Rey Hofmann, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: October 31, 2018

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant has filed a motion to dismiss this appeal. “At any time before the appellate

court’s decision, the appellate court may dismiss the appeal upon the appellant’s motion. The

appellant and his or her attorney must sign the written motion . . . .” TEX. R. APP. P. 42.2(a). This

court has not yet decided this case, and appellant’s motion is signed by both appellant and

appellant’s attorney. We therefore grant appellant’s motion and dismiss this appeal. See id.

                                                       PER CURIAM

DO NOT PUBLISH